Title: Orders, 8 April 1756
From: Washington, George
To: 



Albemarle.
Winchester: Thursday, April 8th 1756.

The Officers now in Town, to give in a Return immediately of the Recruits they brought to Rendezvous, since they were last sent out: and are to have them drawn up, in order to be passed by Colonel Washington. Captain Peachy to see this done, and wait upon the Colonel, to let him know when they are ready.
Sergeant Hughes is to march to Conongochieg immediately, with fifteen men from this Town.
